Citation Nr: 0705396	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-20 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post residuals of a left knee injury (left knee disability) 
from June 11, 2001, to June 23, 2002; and in excess of 10 
percent since October 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1989 to December 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied a rating in excess of 10 percent for a 
left knee disability effective December 1996.  An April 2004 
rating decision granted a temporary evaluation of 100 percent 
effective June 24, 2002.

By a February 2006 rating decision, the RO granted an 
increased rating of 20 percent for the left knee disability 
from June 11, 2001, through June 23, 2002; and continued the 
10 percent rating from October 1, 2002.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In December 2006, the veteran testified before the Board at a 
hearing that was held at the Central Office.


FINDINGS OF FACT

1.  For the period of June 11, 2001, to June 23, 2002, the 
veteran's left knee disability was manifested by subjective 
complaints of pain, swelling, instability, and locking.  
There was no objective finding of arthritis.  There is no 
clinical evidence of swelling, instability, or locking.

2.  Since October 1, 2002, the veteran's left knee disability 
has been manifested by subjective complaints of occasional 
mild discomfort.  There was an objective finding of 
degenerative changes, tenderness, and full range of motion.  
There was no clinical evidence of locking, joint effusion, 
crepitus, or instability.



CONCLUSIONS OF LAW

1.  For the period of June 11, 2001, to June 23, 2002, the 
schedular criteria for a rating in excess of 20 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5258 (2006).

2.  Since October 2002, the schedular criteria for a rating 
in excess of 10 percent have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5257, 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent rating decisions in July 2002, April 2004, 
and February 2006; a statement of the case in April 2004; and 
a supplemental statement of the case in January 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the February 2006 rating decision and 
supplemental statement of the case.

The RO sent supplemental notice correspondence in March 2006 
and April 2006.  While the relevant case law tends to state 
that an adjudication is required after complying notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  However, in 
this case the veteran submitted no evidence following the 
March 2006 and April 2006 letters.  In fact, there is no 
addition evidence of record after the February 2006 
adjudication and supplemental statement of the case.  
Therefore, the Board finds that issuance of a supplemental 
statement of the case is not needed because additional 
evidence has not been received and to adjudicate this claim 
is not prejudicial to the veteran.  38 C.F.R. § 19.31.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.4 and 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2006).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a, DC 5003 (2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The veteran's left knee disability was initially rated under 
DC 5257 (other impairment of the knee), which contemplates 
recurrent subluxation or lateral instability.  However, for 
the period of June 11, 2001 to June 23, 2002, the veteran's 
left knee disability has been rated 20 percent disabling 
under DC 5258 (dislocation of semiulnar cartilage).  Since 
October 1, 2002, the left knee disability has been rated 
under DC 5257, and 10 percent disabling under DC 5010 
(traumatic arthritis).  Alternative codes for possible 
application are DC 5260 (limitation of flexion of the leg) 
and 5261 (limitation of extension of the leg).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Knee impairment with dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint has one rating of 20 percent.  38 C.F.R. § 4.71a, DC 
5258.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected left knee 
disability.

Diagnostic Codes 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
competent medical evidence does not show that the veteran has 
any of these conditions.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a. DC 
5260.  Under DC 5261, a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.

The Board now turns to the various stages for consideration.

A.  From June 11, 2001, to June 23, 2002

From June 11, 2001, to June 23, 2002, the veteran's left knee 
disability was rated 20 percent disabling under DC 5258, 
which contemplates dislocated semiulnar cartilage.

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against a disability rating in 
excess of 20 percent for the veteran's left knee disability 
for this period.

Private treatment records show that in June 2001, the veteran 
presented for treatment with complaints of left knee pain 
which was determined to be fairly localized to the medial 
compartment.  The veteran reported that the left knee gave 
way at times and occasionally locked upon ascending and 
descending stairs.  Upon further examination, the left knee 
had full passive and full active ranges of motion.  The 
impression was "possible medial meniscus re-tear versus 
complete medial meniscus insufficiency, status post 
surgery."  The physician recommended a diagnostic 
athroscopy.  A degenerative joint disease series was 
performed and revealed mild joint space narrowing medially 
with subchondral scelorsis.

In September 2001, the veteran underwent a left diagnostic 
arthroscopy with partial shelf synovectomy of the left knee.  
A follow-up appointment revealed a near full range of motion, 
with full extension and flexion to about 120 degrees.  By 
October 2001, there was full range of motion of the left knee 
with retinacular pain superior medially, but no joint line 
tenderness.  In addition, there were no clinical findings of 
effusion or ligamentous instability.  However, a brace was 
prescribed to assist with varus valgus motion protection.

In November 2001, the veteran reported continued occasional 
left knee pain, especially with side-to-side motion.

A May 2002 report showed a left knee within normal limits.  
However, the veteran requested reconstructive surgery to help 
alleviate the left knee pain, which he underwent on June 24, 
2002.

At an April 2002 VA orthopedic examination, the veteran 
presented with complaints of left knee pain, weakness, 
swelling, heat, redness, instability, locking, fatigability, 
and lack of endurance.  He complained of flare ups that 
occurred upon standing for long periods of time.  Clinical 
findings were negative for swelling.  There was some medial 
collateral ligament pain over the joint line.  Left knee 
range of active motion was extension to 0 degrees and flexion 
to 125 degrees.  Passive range of motion was extension to 0 
degrees, with flexion to 135 degrees and pain from 130 to 35.  
The examiner repetitively flexed and extended the knee ten 
times and the results showed 135 degrees flexion with pain 
from 125-135, and 0 degrees extension.  Stability testing for 
the medial and lateral collateral ligament varus valgus 
stress at 0 and 30 degrees showed the medial collateral 
ligament to have slight pain with valgus stress, but it was 
stable.  The anterior posterior cruciate ligament was stable.  
Resisted knee extension and flexion was 5 on a 0-5 strength 
scale.  There was no abnormal subluxation, incoordination, or 
excessive fatigability of the left knee.  The examiner's 
assessment was status post left knee arthroscopic surgery 
times four.  A May 2002 addendum included x-ray results that 
were negative for degenerative changes.  The examiner 
refrained from diagnosing degenerative or traumatic arthritis 
in the absence of x-ray evidence of degenerative changes.

Knee impairment with dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint has one rating of 20 percent.  38 C.F.R. § 4.71a, DC 
5258.  The competent medical evidence shows that the veteran 
had subjective complaints of left knee pain, swelling, and 
locking.  There was no objective finding of effusion.  The 
Board notes that since the left knee disability has been 
assigned the maximum rating of 20 percent pursuant to DC 
5258, the considerations of DeLuca do not apply.  Therefore, 
there is no basis for assigning a rating higher than 20 
percent under DC 5258.

The Board similarly concludes that the veteran is not 
entitled to a higher rating under either DC 5260 or 5261.  In 
September 2001, the veteran's left knee had near full range 
of motion, with full extension and flexion to about 120 
degrees.  An April 2002 VA orthopedic examination report 
showed left knee extension to 0 degrees with flexion of no 
more than 135 degrees.  Flexion ranging from 0 to 140 degrees 
is considered normal for VA purposes.  See 38 C.F.R. § 4.71a, 
Plate II.  Here, the veteran is not entitled to a higher 
rating for limitation of motion under DC 5260 because flexion 
is not limited to 45 degrees or less.  Nor is he entitled to 
a higher rating under DC 5261, as extension to 0 degrees is 
not compensable.  See 38 C.F.R. § 4.71a, DC 5261.

Finally, the May 2002 VA x-ray examination report was 
negative for degenerative changes and negative for a 
diagnosis of arthritis.  As such, the veteran is not entitled 
to a higher rating under DCs 5003 or 5010.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a rating in 
excess of 20 percent for a left knee disability, from June 
11, 2001, to June 23, 2002, is denied.

B.  October 1, 2002 to present

Since October 1, 2002, the veteran's left knee disability has 
been rated as 10 percent disabling under DC 5259, which 
contemplates symptomatic removal of a semilunar cartilage.  
That is the highest rating available under DC 5259.

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against a disability rating in 
excess of 10 percent for the veteran's left knee disability 
since October 1, 2002.

Private treatment records show that subsequent to the June 
24, 2002 left knee arthroscopy, the veteran's left knee 
disability was diagnosed as left knee chronic medial pain and 
valgus laxity.  The veteran's knee disability was assigned a 
temporary total rating following that operation until 
September 30, 2002.  An October 2002 report shows him doing 
well three months status post left knee MCL reconstruction 
allograft with a near full range of motion.  There was no 
tenderness medially and the left knee pain experienced prior 
to surgery had resolved.  The veteran reported that he no 
longer had left knee catching or "giving way" pain.  In 
December 2002, he complained of occasional mild discomfort, 
but was generally doing well.  Clinical findings revealed a 
full range of motion without effusion, tenderness, or 
instability with valgus stressing.

At an April 2005 VA orthopedic examination, the veteran 
presented wearing a left knee brace.  While both knees were 
examined, the left knee was minimally tender, without locking 
pain, joint effusion, or crepitus.  Clinical findings further 
revealed tenderness to palpitation.  Range of motion of both 
knees showed flexion to 140 degrees, and extension to 0 
degrees.  The examiner opined that there was no De Luca issue 
with pain, fatigue, weakness, lack of endurance, or 
incoordination.  However, an x-ray examination of the left 
knee showed degenerative changes.  Range of motion was 
normal, but tender.  The veteran's condition was diagnosed as 
residual of left knee injury postoperative to include 
degenerative joint disease as seen on x-ray.

According to a private medical opinion dated September 2005, 
an examination of the veteran's left knee revealed a left 
sided limp with abnormal shoe wear, left knee weakness on 
standing from seated position, tenderness, crepitus, and 
stiffness.  The physician opined that the veteran's left knee 
symptoms were "most medically consistent with a code of 5258 
at the 20 percent level."

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  Clinical findings from a December 2002 private medical 
report revealed a full range of motion of the left knee 
without effusion, tenderness, or instability.  At the 
hearing, the veteran testified to the use of several types of 
knee brace.  However, based upon the clinical findings, the 
Board finds that the competent medical evidence does not 
demonstrate more than a slight recurrent lateral instability.  
Therefore, the veteran is not entitled to a rating higher 
than 10 percent for a left knee disability under DC 5257.

Although the veteran's disability may be rated under various 
diagnoses, the Rating Schedule instructs the evaluator to 
avoid pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  While certain 
knee disabilities may be separately rated, the Board finds 
that a rating pursuant to DC 5259 and a rating pursuant to DC 
5257 may not be combined.  The criteria for DC 5259 include 
"symptomatic" removal of the semilunar cartilage.  DC 5257 
applies to other disabilities of the knee, to include 
recurrent subluxation or lateral instability.  The veteran's 
slight instability is a symptom of his removal of the 
semilunar cartilage.  Therefore, to rate the same disability 
under both DCs would constitute pyramiding, which is 
prohibited.  38 C.F.R. § 4.14.

The Board similarly concludes that the veteran is not 
entitled to a higher rating under DCs 5260 or 5261.  The 
range of motion of the veteran's left knee was noted to be 
140 degrees flexion and 0 degrees extension.  Flexion ranging 
from 0 to 140 degrees is considered normal for VA purposes.  
See 38 C.F.R. § 4.71a, Plate II.  Here, the veteran is not 
entitled to a higher rating for limitation of motion under 
5260 because flexion is not limited to 45 degrees or less.  
Nor is he entitled to a higher rating under DC 5261, as 
extension to 0 degrees is not compensable.  See 38 C.F.R. 
§ 4.71a, DC 5261.  Again, the Board finds that the evidence 
demonstrates no more than more than slight recurrent lateral 
instability.

The Board has considered the positive private medical opinion 
dated September 2005 that the veteran's current left knee 
condition is 20 percent disabling pursuant to DC 5258.  
However, while that report has probative value, it is 
unsupported by supporting clinical data.  The opinion did not 
include clinical findings of cartilage, semiulnar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint, the schedular criteria required for 
a disability rating of 20 percent.  In addition, at the 
hearing, the veteran testified that the June 2004 surgery 
"stopped some of the [left knee] locking."  The lack of 
supporting clinical evidence of the private medical opinion 
makes it less probative than the VA examiner's opinion.  The 
Board finds that the veteran's left knee disability does not 
warrant a rating higher than 10 percent pursuant to DC 5258.

The Board notes that the veteran reported that he no longer 
had "giving way" pain since undergoing left knee MCL 
reconstruction.  During the April 2005 VA orthopedic 
examination, the examiner opined that there was no DeLuca 
issue with regard to pain, fatigue, weakness, lack of 
endurance, or incoordination.  The competent medical evidence 
fails to show any indication that the DeLuca factors resulted 
in symptoms comparable to the manifestations required by a 
rating in excess of 10 percent.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The competent medical evidence includes a May 2005 VA x-ray 
examination of the left knee which showed degenerative 
changes, for which the veteran has been awarded a 10 percent 
rating under DC 5010 for degenerative arthritis.  Yet, since 
clinical findings revealed a normal range of motion of 140 
degrees, DC 5003 does not apply as the schedular criteria 
require a limited range of motion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a rating in 
excess of 10 percent since October 1, 2002, is denied.


ORDER

Entitlement to a rating in excess of 20 percent for status 
post residuals a left knee injury (left knee disability) from 
June 11, 2001 to June 23, 2002; and in excess of 10 percent 
since October 1, 2002, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


